           Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         3/2/2021

RICKY E. HALL, JR.,

                                 Plaintiff,
                                                                     18-cv-8114 (NSR)
          -against-                                                     AMENDED
                                                                    OPINION & ORDER
WESTCHESTER COUNTY, et al.,

                                 Defendants.


NELSON S. ROMÁN, United States District Judge


          Plaintiff Ricky E. Hall, Jr., (“Plaintiff”) commenced this pro se action on or about

September 5, 2018, against Westchester County, Aramark Correctional Services LLC, Francis

Delgrosso (Assistant Warden, Westchester County Jail), Darnell Flax (Food Services Manager,

Westchester County Jail), Manuel Mendoza (Aramark Food Services Director, Westchester

County Jail), Donna Blackman (Aramark Food Services Director, Westchester County Jail),

Leandro Diaz (Deputy Commissioner, Westchester County Jail), Middleton (Assistant Warden,

Westchester County Jail), and K. Hewitt (Law Librarian, Westchester County Jail) (together,

“Defendants”). On July 31, 2020, Defendants filed a motion to dismiss the Complaint. For the

following reasons, the motion to dismiss is GRANTED in part and DENIED in part.

                                              BACKGROUND

          The following facts are taken from Plaintiff’s Complaint, dated September 5, 2018 (ECF

No. 2.)

          Between approximately June 8, 2018 and September 5, 2018, Plaintiff was incarcerated

as a pretrial detainee at the Westchester County Department of Correction (“WCDOC”). (Id. at
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 2 of 15




2, 4.) During that time, Plaintiff alleges several issues with his food including: (1) meat that was

always undercooked and “blood and always pink inside,” (2) cold serving trays, (3) serving trays

with leftover food from previous meals, (4) serving trays with peeling plastic that gets into the

food, (5) serving trays with black mold, (6) overcooked rice and noodles, (7) soggy and brown

salads, (8) bread that is always stale and moldy, and (9) juice containers with mold around them.

(Id. at 4.) Plaintiff further alleges that on six separate occasions he found dead flies in his meals

and on three separate occasions he found foreign objects in his food. (Id.) Plaintiff indicates that

on one occasion he found a metal clip in his food that appeared to be from a food bag. He also

indicates that he found human spit with phlegm in his food on two separate occasions after he

complained about old food. (Id.)

       Plaintiff alleges that on August 20, 2018, he attempted to file a grievance regarding the

food quality issues with Sergeant Conkling. (Id.) Sergeant Conkling refused to accept Plaintiff’s

grievance, stating “you guys keep grievance the food and nothing going to change and we have a

new policy [WCDOC] does not accepting food related grievance’s any more.” (Id.)

       Plaintiff alleges that Defendants are supervisors responsible for preparing inmate food

and for supervision of inmate workers and contractors. (Id.) He alleges that they had knowledge

that the meals were prepared and served as described by Plaintiff. (Id.) He further alleges that

inmates working in food service are improperly supervised and do not wear gloves or hairnets.

(Id.) Plaintiff alleges that Defendants were aware of the food issues through other lawsuits and

complaints. (Id.) Plaintiff alleges that Defendants had meetings amongst themselves where

grievances and lawsuits related to the food quality issues were discussed. (Id.)




                                                  2
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 3 of 15




       Plaintiff alleges that, as a result of the food quality issues, he suffered from nausea,

diarrhea, weight loss, fatigue, headaches, stretch marks, stomach cramps, vomiting, hunger

pains, and dehydration. (Id. at 6.)

       Plaintiff further alleges that Defendants Hewitt, Delgrasso, Diaz, and Middleton created a

policy that states that 42 U.S.C. § 1983 forms are contraband at WCDOC and as such,

Defendant’s family had to mail him the forms so he could file his lawsuit. (Id.)

       Plaintiff seeks $750,000,000.00 in compensatory damages, $10,000,000.00 in punitive

damages, and nominal damages against all Defendants. (Id.)

                               MOTION TO DIMISS STANDARD

       On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), dismissal is proper unless the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). When there are well-pleaded factual allegations in the

complaint, “a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 679. “Although for the purpose of a motion to dismiss [a

court] must take all of the factual allegations in the complaint as true, [it is] ‘not bound to accept

as true a legal conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at

555). It is not necessary for the complaint to assert “detailed factual allegations,” but must allege

“more than labels and conclusions.” Twombly, 550 U.S at 555. The facts in the complaint “must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Id.

       “Pro se complaints are held to less stringent standards than those drafted by lawyers, even

following Twombly and Iqbal.” Thomas v. Westchester, No. 12–CV–6718 (CS), 2013 WL



                                                   3
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 4 of 15




3357171, at *2 (S.D.N.Y. July 3, 2013). The court should read pro se complaints “‘to raise the

strongest arguments that they suggest,’” Kevilly v. New York, 410 F. App’x 371, 374 (2d Cir.

2010) (summary order) (quoting Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006)); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“even after Twombly, though, we remain

obligated to construe a pro se complaint liberally”). “However, even pro se plaintiffs asserting

civil rights claims cannot withstand a motion to dismiss unless their pleadings contain factual

allegations sufficient to raise a right to relief above the speculative level.” Jackson v. N.Y.S.

Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at 555)

(internal quotations omitted). Dismissal is justified, therefore, where “the complaint lacks an

allegation regarding an element necessary to obtain relief,” and therefore, the “duty to liberally

construe a plaintiff’s complaint [is not] the equivalent of a duty to re-write it.” Geldzahler v. N.Y.

Med. Coll., 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (internal citations and alterations

omitted).

                                           DISCUSSION

       The Court interprets the Complaint to allege two claims pursuant to 42 U.S.C. § 1983—

one condition of confinement claim in violation of the Fourteenth Amendment and one denial of

access to the courts claims in violation of the First Amendment.

       Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State … subjects, or causes to be

subjected, any citizen of the United States … to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.

§ 1983. Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal



                                                  4
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 5 of 15




statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Patterson v.

County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under § 1983, a plaintiff

must allege “(1) the challenged conduct was attributable to a person who was acting under color

of state law and (2) the conduct deprived the plaintiff of a right guaranteed by the U.S.

Constitution.” Castilla v. City of New York, 2013 WL 1803896, at *2 (S.D.N.Y. April 25, 2013);

see Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010). Therefore, a Section 1983 claim has two

essential elements: (1) the defendant acted under color of state law, and (2) as a result of the

defendant’s actions, the plaintiff suffered a denial of his federal statutory rights, or his

constitutional rights or privileges. See Annis v. Westchester County, 136 F.3d 239, 245 (2d Cir.

1998); Quinn v. Nassau Cnty. Police Dep't, 53 F. Supp. 2d 347, 354 (E.D.N.Y. 1999) (noting

that Section 1983 “furnishes a cause of action for the violation of federal rights created by the

Constitution”) (citation omitted).

I.      Monell Liability

        Municipalities and officers in their official capacities may only be held liable under

§ 1983 where “the action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted or promulgated by those whose

edicts or acts may fairly be said to represent official policy. In addition, local governments, like

every other § 1983 ‘person,’ may be sued for constitutional deprivations visited pursuant to

governmental ‘custom’ even though such custom has not received formal approval through the

government’s official decision-making channels.” Monell v. Dep’t of Soc. Servs. of N.Y.C., 436

U.S. 658, 659 (1978).

        Courts in this Circuit apply a two-prong test for § 1983 claims brought against a

municipality. Vippolis v. Vill. of Haverstraw, 768 F.2d 40, 44 (2d Cir.1985) (citation omitted).

First, the plaintiff must “prove the existence of a municipal policy or custom in order to show
                                                   5
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 6 of 15




that the municipality took some action that caused his injuries beyond merely employing the

misbehaving officer.” Id. (citation omitted). Second, the plaintiff must establish a “direct causal

link between a municipal policy or custom and the alleged constitutional deprivation.” Hayes v.

Cnty. of Sullivan, 853 F.Supp.2d 400, 439 (S.D.N.Y.2012) (quoting City of Canton v. Harris,

489 U.S. 378, 385 (1989)).

        To satisfy the first requirement, a plaintiff must prove the existence of: (1) a formal

policy which is officially endorsed by the municipality; (2) actions taken or decisions made by

government officials responsible for establishing municipal policies which caused the alleged

violation of the plaintiff's civil rights; (3) a practice so persistent and widespread that it

constitutes a custom or usage and implies the constructive knowledge of policy-making officials;

or (4) a failure by official policy-makers to properly train or supervise subordinates to such an

extent that it amounts to deliberate indifference to the rights of those with whom municipal

employees will come into contact. Moray v. City of Yonkers, 924 F. Supp. 8, 12 (S.D.N.Y.1996)

(internal citations and quotation marks omitted); see also Brandon v. City of New York, 705

F.Supp.2d 261, 276–77 (S.D.N.Y.2010) (quoting Moray and updating citations to cases).

        Although a plaintiff is not required to identify an express rule or regulation to establish a

Monell claim, proof of “a single incident alleged in a complaint, especially if it involved only

actors below the policy-making level, does not suffice to show a municipal policy.” DeCarlo v.

Fry, 141 F.3d 56, 61 (2d Cir.1998) (quoting Ricciuti v. N.Y. City Transit Auth., 941 F.2d 119,

123 (2d Cir.1991) (internal quotation marks omitted). “In the end, therefore, a plaintiff must

demonstrate that, through its deliberate conduct, the municipality was the moving force behind

the alleged injury.” Hayes, 853 F.Supp.2d at 439 (quoting Roe v. City of Waterbury, 542 F.3d 31,

37 (2d Cir.2008) (internal quotation marks omitted).



                                                    6
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 7 of 15




       Defendants argue that Plaintiff’s claims against Westchester County, Aramark, and the

individual defendants in their official capacities should be dismissed for failure to show a

municipal policy or custom as required under Monell. (ECF No. 39 at 8-12.) Plaintiff argues that

he adequately pled a policy by asserting (1) Sergeant Conkling informed him the WCDOC had

adopted a policy of refusing to accept food-related grievances, (2) Westchester County and

Aramark regularly met with individual supervisors and discussed grievances and lawsuits that

revealed the food quality issues, (3) detailed facts regarding the food quality issues, and (4) the

existence of numerous lawsuits regarding the same food issues. (ECF No. 40 at 9-10.)

       The Court agrees with Plaintiff. While Defendants are correct that an incarcerated

individual does not have a Constitutional right to a grievance procedure, Torres v. Mazzuca, 246

F. Supp. 2d 334, 342 (S.D.N.Y. 2003), WCDOC’s alleged decision to refuse to accept food-

related complaints because “you guys keep grievance the food and nothing going to change” is

evidence that the food quality issues were a custom and that there was constructive notice.

Further, if true, the allegation that Westchester County and Aramark had meetings with

supervisors to discuss the complaints and lawsuits pertaining to the food issues is additional

evidence that the food quality issues were a custom that the Defendants were aware of. Plaintiff’s

detailed description of the pervasive food issues also supports the proposition that the issues

were widespread. Amongst other things, Plaintiff alleges that during his time at Westchester

County Jail, his meat was always undercooked and bloody and his bread was always stale and

moldy. The allegations are detailed and apply to nearly all of the food Plaintiff received during

the time he was incarcerated at Westchester County Jail. See Ford v. Aramark, 2020 U.S. Dist.

LEXIS 13174, *34, 2020 WL 377882 (S.D.N.Y. Jan. 23, 2020) (denying motion to dismiss

where “Plaintiff has plausibly alleged a persistent and widespread practice regarding the freezing



                                                  7
           Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 8 of 15




temperatures in his holding cell”); Pagan v. Westchester County, 2014 WL 982876 at *27

(S.D.N.Y. March 12, 2014) (concluding that plaintiff sufficiently alleged custom or policy and/or

failure to properly train and supervise where “plaintiffs [ ] alleged that inadequately trained

workers preparing food at the Jail [had] frequently served undercooked food, rotten food, or

inadequate portions”); see also Jones v. Westchester Cnty. Dep’t of Corr. Med. Dep’t, 557 F.

Supp. 2d 408, 417 (S.D.N.Y. 2008) (declining to dismiss pro se plaintiff's Monell claims at

motion to dismiss stage because, in part, “Plaintiff has not yet had an opportunity to take the

discovery that will be needed to flesh out any Monell claim,” but noting that “[i]f Plaintiff’s case

turns out to be unique, the Monell claim will not survive summary judgment or a directed

verdict”).1

II.      Personal Involvement

         “[A] defendant in a § 1983 action may not be held liable for damages for constitutional

violations merely because [he or she] held a high position of authority.” Black v. Coughlin, 76

F.3d 72, 74 (2d Cir. 1996); see also Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013) (affirming a district court’s dismissal of claims against a prison warden where plaintiff did

not allege the warden’s personal involvement in, or awareness of, the health, safety, and

communications issues raised by plaintiff); Walker v. Schriro, No. 11-CV-9299 (JPO), 2013 WL

1234930, at *15 (S.D.N.Y. Mar. 26, 2013) (“A defendant’s status as warden or commissioner of

a prison, standing alone, is [ ] insufficient to support a finding of supervisory liability.”). Rather,

“a plaintiff must establish a given defendant’s personal involvement in the claimed violation in



          1
            The Court agrees with Defendants that the existence of other lawsuits in and of itself is insufficient to
confer Monell liability. See Rivera v. Westchester Cnty., 2019 U.S. Dist. LEXIS 143085, *17, 2019 WL 3958425
(S.D.N.Y. Aug. 22, 2019) (collecting cases). Furthermore, Plaintiff’s blanket assertion that Defendants failed to
adequately train and supervise food preparers without specific facts as to the training deficiencies is also in and of
itself insufficient to confer Monell liability. Id. at *16-17 (collecting cases). Nevertheless, the Court finds that pro se
Plaintiff has sufficiently pled other facts that to establish a custom under Monell.

                                                            8
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 9 of 15




order to hold that defendant liable in his individual capacity.” Warren v. Pataki, 823 F.3d 125,

136 (2d Cir. 2016) (emphasis added) (internal quotation marks omitted). As the Second Circuit

has explained, the personal involvement of a supervisory defendant may be shown by evidence

that:

        (1) the defendant participated directly in the alleged constitutional violation, (2) the
        defendant, after being informed of the violation through a report or appeal, failed
        to remedy the wrong, (3) the defendant created a policy or custom under which
        unconstitutional practices occurred, or allowed the continuance of such a policy or
        custom, (4) the defendant was grossly negligent in supervising subordinates who
        committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
        to the rights of inmates by failing to act on information indicating that
        unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

        Defendants argue that Plaintiff failed to plead personal involvement of the individual

defendants. (ECF No. 39 at 17-18.) Plaintiff asserts that the individual defendants “either had

direct knowledge of the condition of the food or had a duty to learn about” it and “failed to act to

address the constitutional violations of the prison.” (ECF No. 40 at 12.) Construing the

Complaint liberally, the Court agrees with Plaintiff. The Complaint alleges that the individual

defendants are supervisors who are responsible for preparing food and supervising inmate food

preparation. The Complaint alleges regular, widespread issues with the quality of the food. If this

is true, the individual defendants were either aware of the custom and allowed it to continue or

were grossly negligent in supervising subordinates who committed the wrongful acts. The

Complaint also alleges that the individual defendants participated in meetings amongst the

Defendants to discuss complaints and lawsuits pertaining to the food issues. Despite these

alleged meetings and oversight of the food preparation process, the individual defendants failed

to cure the issue. Therefore, the Court finds that pro se Plaintiff has adequately pled personal

involvement.


                                                   9
        Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 10 of 15




III.   Conditions of Confinement

       The Constitution requires that prison officials “provide humane conditions of

confinement” and “ensure that inmates receive adequate food, clothing, shelter, and medical

care.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). A “pretrial detainee’s claims of

unconstitutional conditions of confinement are governed by the Due Process Clause of the

Fourteenth Amendment,” whereas an inmate's claims arise under “the Cruel and Unusual

Punishments Clause of the Eighth Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). In either case, to set forth a § 1983 claim for conditions of confinement, a plaintiff must

show that an individual “acted with deliberate indifference to the challenged conditions.”

Sanders v. City of New York, 2018 WL 3117508, at *6 (S.D.N.Y. June 25, 2018).

       The deliberate indifference test is a two-pronged test. First, a plaintiff “must show that

the conditions, either alone or in combination, pose an unreasonable risk of serious damage to his

health.” Darnell, 849 F.3d at 30. “There is no ‘static test’ to determine whether a deprivation is

sufficiently serious; instead, ‘the conditions themselves must be evaluated in light of

contemporary standards of decency.’” Id. at 29 (quoting Blissett v. Coughlin, 66 F.3d 531, 537

(2d Cir. 1995)). Second, a plaintiff must plausibly allege that “the defendant-official acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though the defendant-

official knew, or should have known, that the condition posed an excessive risk to health or

safety.” Strange v. Westchester Cnty. Dep’t of Corr., 2018 WL 3910829, at *2 (S.D.N.Y. Aug.

14, 2018) (internal quotations omitted). This standard is “defined objectively” and “can be

violated when an official does not have subjective awareness that the official's acts . . . have

subjected the detainee to a substantial risk of harm.” Darnell, 849 F.3d at 30.



                                                 10
        Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 11 of 15




        The Second Circuit has determined that the Constitution “require[s] that prisoners be

served nutritionally adequate food that is prepared and served under conditions which do not

present an immediate danger to the health and well-being of the inmates who consume it.”

Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir. 1983).

        Construing the Complaint liberally, the Court finds that Plaintiff has adequately pled

sufficiently serious conditions. Plaintiff indicates regularly being served undercooked and bloody

meat, moldy bread, and juice containers with mold around them, all of which are obvious health

hazards. Plaintiff additionally asserts finding foreign objects, including a metal clip and flies, as

well as phlegm in his food on several occasions. Finally, Plaintiff asserts that food was prepared

in unsanitary conditions and that old food was served. See Crispin v. Westchester County, 2019

WL 2419661, at *3 (S.D.N.Y. June 10, 2019) (conditions sufficiently serious where Plaintiff

alleged receiving raw and bloody meat on at least twenty occasions and receiving chili and beans

that made him sick and require medical treatment); Hanner v. Westchester County, 2019 WL

1299462, at *7 (S.D.N.Y. Mar. 21, 2019) (conditions sufficiently serious where Plaintiff alleged

food did not conform to medically-prescribed diet, thereby aggravating incontinences, food

contained foreign objects, and food was served in unsanitary conditions). Plaintiff adequately

pled injuries as a result of the food issues, including nausea, diarrhea, weight loss, fatigue,

headaches, stretch marks, stomach cramps, vomiting, hunger pains, and dehydration. Therefore,

Plaintiff has satisfied the first prong of the deliberate indifference test.

        The Court finds that Plaintiff has also adequately pled the second prong. As discussed in

the Monell and the personal involvement analyses above, Defendants are alleged to have created

a policy of disallowing food-related grievances because inmates were constantly filing them and

Defendants had determined that they were not going to make any changes. Further, Defendants



                                                   11
        Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 12 of 15




are alleged to have met to discuss the complaints and lawsuits related to the food issues. Finally,

the individual defendants are alleged to have supervised the food preparation process. Through

these allegations, Plaintiff has plausibly pled that Defendants were aware of or should have been

aware of the alleged conditions and either intentionally or “recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial detainee.” Strange,

2018 WL 3910829, at *2 (internal quotations omitted).

       Therefore, the Court finds that Plaintiff has sufficiently pled his conditions of

confinement claim.


IV.    Denial of Access to Courts

       Plaintiff does not oppose Defendants’ motion to dismiss this claim because Plaintiff “was

able to file the necessary forms to proceed with this claim.” (ECF No. 40 at 13.) As such, the

claim is dismissed.



                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part, and Plaintiff’s § 1983 denial of access to courts claim is DISMISSED. The

Court waives the Initial Pre-trial conference and directs the parties to complete a Case

Management Plan and Scheduling Order (blank form attached hereto). Said Scheduling Order

shall be submitted to Chambers on or before March 15, 2021. After review and approval of

the Scheduling Order, the Court will issue an Order of Reference to Magistrate Judge Andrew

E. Krause. The parties are directed to contact Judge Krause within seven (7) business days of

the date of the Order of Reference to schedule a conference.




                                                 12
         Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 13 of 15




         The Clerk of the Court is directed to terminate the motion at ECF No. 38.



Dated:     March 2, 2021                                     SO ORDERED:

          White Plains, New York



                                                ________________________________

                                                         NELSON S. ROMÁN

                                                      United States District Judge




                                                13
           Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 14 of 15




UNITED STATES DISTRICT COURT                                                    Rev. Jan. 2012
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x


                                                                   CIVIL CASE DISCOVERY PLAN
                                             Plaintiff(s),         AND SCHEDULING ORDER
                  - against -


                                             Defendant(s).                CV                     (NSR)

-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

         1.       All parties [consent] [do not consent] to conducting all further proceedings before
                  a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                  The parties are free to withhold consent without adverse substantive consequences.
                  (If all parties consent, the remaining paragraphs of this form need not be
                  completed.)

         2.       This case [is] [is not] to be tried to a jury.

         3.       Joinder of additional parties must be accomplished by
                  _______________________.

         4.       Amended pleadings may be filed until _____________________.

         5.       Interrogatories shall be served no later than ___________________, and responses
                  thereto shall be served within thirty (30) days thereafter. The provisions of Local
                  Civil Rule 33.3 [shall] [shall not] apply to this case.

         6.       First request for production of documents, if any, shall be served no later than
                  ____________________.

         7.       Non-expert depositions shall be completed by ____________________________.

                  a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                           be held until all parties have responded to any first requests for production
                           of documents.

                  b.       Depositions shall proceed concurrently.

                  c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
       Case 7:18-cv-08114-NSR Document 43 Filed 03/02/21 Page 15 of 15




                    non-party depositions shall follow party depositions.

      8.    Any further interrogatories, including expert interrogatories, shall be served no
            later than _______________________.

      9.    Requests to Admit, if any, shall be served no later than
            ______________________.

      10.   Expert reports shall be served no later than ______________________.

      11.   Rebuttal expert reports shall be served no later than ______________________.

      12.   Expert depositions shall be completed by ______________________.

      13.   Additional provisions agreed upon by counsel are attached hereto and made a part
            hereof.

      14.   ALL DISCOVERY SHALL BE COMPLETED BY ______________________.

      15.   Any motions shall be filed in accordance with the Court’s Individual Practices.

      16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
            leave of Court (or the assigned Magistrate Judge acting under a specific order of
            reference).

      17.   The Magistrate Judge assigned to this case is the Hon.                                   .

      18.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
            the Magistrate Judge will schedule a date certain for trial and will, if necessary,
            amend this Order consistent therewith.

      19.   The next case management conference is scheduled for _____________________,
            at ____________. (The Court will set this date at the initial conference.)




      SO ORDERED.

Dated: White Plains, New York
       _______________________


                                                            Nelson S. Román, U.S. District Judge
